U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-QSB [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2001 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to . Commission File No. 0-9458 Eagle Exploration Company (Exact name of registrant as specified in its character) Colorado 84-0804143 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 1630 Welton Street, Suite 530, Denver, Colorado 80202 (Address and zip code of principal executive offices) Registrant's telephone number, including area code: (303) 296-3677 Indicated by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months ( or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No . APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15 (d) of the Exchange Act after the distribution of securities under a plan confirmed by court. Yes No . Indicate the number of shares outstanding of each of the issuer's classed of common equity, as of the latest practicable date: Class Number of Shares Common stock 3,072 836 Transitional Small Business Disclosure format: (Check one) Yes No X . EAGLE EXPLORATION COMPANY AND SUBSIDIARIES INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PART I FINANCIAL INFORMATION Item 1 Condensed Consolidated Balance Sheets - March 31, 2001, and June 30, 2001 (Unaudited) Unaudited Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2000, and 2001 Unaudited Condensed Consolidated Statement of Cash Flows - Three Months Ended June 30, 2000, and 2001 Notes to Unaudited Condensed Consolidated Financial Statements Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations PART II SIGNATURES EAGLE EXPLORATION COMPANY AND SUBSIDIARIES PART I FINANCIAL INFORMATION Item 1 Condensed Consolidated Balance Sheets March 31, June 30, 2001 2001 (Unaudited) Assets Current assets Cash and cash equivalents $ 839,864 $ 825,385 Investments available-for-sale 1,308,548 1,322,610 Other receivables 4,013 3,805 Total current assets 2,152,425 2,151,800 Office furniture, equipment and other, net of $239,820 of accumulated depreciation at March 31, 2001 and $242,656 of accumulated depreciation at June 30, 2001 31,073 29,268
